Campbell, J.,
delivered the opinion of the court.
The act approved March 12, 1886, entitled “ An Act granting relief from the penalties imposed, and to render enforceable certain contracts under § 589 of the Code of 1880,” was not repealed by the act approved March 18, 1886, entitled “An Act to amend §§ 557 and 585, Code of 1880, etc.” The two acts may well stand together, and, therefore, the later is not a repeal of the earlier. It is true that'§ 589 of the code is specifically re-enacted by the act of March 18, and so are “all laws now in force and not changed by this act relating to levy, collection, and payment of privilege taxes,” and as the act of March 12th relates to privilege taxes it may be said to have been expressly declared to remain in full *663force, but aside from this it would not have been repealed, since it is entirely consistent with all the provisions of the later act. By § 589 of the code it is declared that he who does business without paying the tax imposed for the privilege shall not acquire any right he can enforce by virtue of any contract in reference to that business. By the act of March 12, 1886, it is provided that as many, through misapprehension or evasion, have conducted business in violation of § 589 of the code, and as a consequence have claims they cannot enforce, they may, within ninety days hereafter, pay what is now prescribed and be thereby freed from the existing disability to enforce claims not now enforceable, because of said section.
Is the act of March 12th valid, or must it fall at the hands of the judiciary as a transgression of the prescribed bounds of legislative authority?
It is retroactive, but is not on that account unconstitutional, since such legislation is not prohibited by the constitution of the United States or of this State. It cannot be condemned as an invasion by the legislature of the domain of executive or judicial power, for it is legislative in its character, although it is for the relief of a class. It is settled by decisions of the Supreme Court of the United States that such an act is not violative of the constitution of the United States. Satterlee v. Matthewson, 2 Peters 380; Watson v. Mercer, 8 Peters 88; Ewell v. Daggs, 108 U. S. 143; Gross v. Mortgage Co., Ib. 477; Campbell v. Holt, 115 U. S.
The overwhelming weight of authority in the courts of the States, whether considered with reference to the number or value of the decisions, is in favor of the proposition that this act is not violative of the constitution of the State, and is a valid exercise of the undoubted power of the legislature.
We might cite a long list of cases in support of this conclusion and quote largely from them, but it is unnecessary. The subject is discussed and most of the cases bearing upon it are referred to in the last edition of Cooley’s Constitutional Limitations under the head of “ Retrospective Laws.” Speaking of legislative acts validating invalid contracts, this learned author says, “When these acts go no farther than to bind a party by a contract which he has *664attempted to enter into but which was invalid by reason of some personal inability on his part to make it, or through neglect of some legal formality, or in consequence of some ingredient in the contract forbidden by law, the question which they suggest is one of policy and not of constitutional power,” and in this we concur. The few cases denying this are unsatisfactory, and proceed, as we think, upon an erroneous view of legislative authority.
The State, for purposes of its own, denied to him who violated its revenue law the right to enforce any contract he made in reference to the business unlawfully carried on. It was competent for the State to remove the disability it had imposed and to permit contracts not before enforceable because of this disability to be enforced. The State may not make contracts between individuals, it is true, but when individuals have themselves made contracts not enforceable only because of some obstacle the State has interposed, the power which created the barrier may remove it at any time before it has become res judicata between the parties. Until then there cannot be said to be a vested right beyond the reach of legislative interference.
We would not be understood to assent to the doctrine of the Supreme Court of the United States as to the right of the legislature to deprive one of the completed bar of the statute of limitations, and we repudiate the distinction sometimes recognized in reference to the power of the legislature to deal with them between rights sprung from the common law and those created by statute. A right derived from a statute has a higher origin than one dependent on the common law, which may be changed at will by the legislature. The power of the legislature is not determinable by the origin of the right affected as sprung from the common law or a statute, but by other considerations.
We have considered the numerous questions presented in the-record, and content ourselves with saying that the verdict would not be disturbed, if it had been for the defendant, and it would have been more satisfactory to us if it had been for half its amount, but we have determined not to set it aside.
Affirmed.